 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Ingalls Steel Construction Companyand W.R.RyanLocalUnion No.600,InternationalAssociation of Bridge,Structural and Ornamental Iron Workers,AFL-CIOandW. R. RyanLocal Union No. 92, International Association of Bridge,Struc-tural and Ornamental Iron Workers,AFL-CIOand W. R.Ryan.CasesNos. 15-CA-1174, 15-CB-249, and 15-CB-251.February 11, 1960DECISION AND ORDEROn August 21, 1959, Trial Examiner John F. Funke issued hisIntermediate Report in the above-entitled, consolidated proceedings,finding that Respondent, The Ingalls Steel Construction Company,herein called Ingalls, had engaged in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action as set forth in the copy of the Intermediate Reportattached hereto.The Trial Examiner also found that RespondentIngalls had not engaged in certain other alleged unfair labor prac-tices and, further, that Respondent Locals 600 and 92, InternationalAssociation of Bridge, Structural and Ornamental Iron Workers,AFL-CIO, had not engaged in unfair labor practices as alleged inthe complaint and recomended that these allegations be dismissed.Thereafter, the General Counsel, the Charging Party, and Respond-ent Ingalls filed exceptions to the Intermediate Report and supportingbriefs; Respondent Local 600 filed a brief in support of those portionsof the Intermediate Report affecting that Union.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.'1 The ChargingParty,after the hearing had commenced,moved to be allowed to with-draw his charge against Respondent Ingalls.The Trial Examiner denied such motion.Ingalls subsequently filed a motion with the Board which, in part,renews this requestforwithdrawal of the charge,and which contends that the Trial Examiner abused hisdiscretion in denying the earlier motion.We do not believe that the Trial Examinerabused his discretion in this matter.The fact that a charging party may not wish topursue a complaint further is not necessarily a ground for dismissal;for once a chargeisfiled, the General Counsel proceeds,not in vindication of private rights,but as therepresentative of an agency entrusted with the power and the duty of enforcing the Actinwhich the public has an interest.Accordingly,that portion of Respondent Ingall'smotion which deals with withdrawal of the charge is hereby denied.We also find without merit the Charging Party's allegations of bias on the part of theTrial Examiner.There is no basis for finding that bias or partiality existed becausethe Trial Examiner resolved important factual conflicts arising in this proceeding infavor of Respondents'witnessesAs the Supreme Court has stated, ". . . [T]otal re-jection of an opposed view cannot of itself impugn the integrity or competence of a trierof fact."N L R.B v. Pittsburgh S S Compan7i,337 U S 656, '659. 'Moreover,as it isthe Board'sestablished policy not to overrule a Trial Examiner'sresolutions as to126 NLRB No. 60. THE INGALLS STEEL CONSTRLCTION COMPANY585The rulings are hereby, affirmed.The Board has considered the In-termediate Report, the exceptions, the briefs, and the entire recordin the case, and hereby adopts the Trial Examiner's findings,' con-clusions, and recommendations with the following additions andmodifications.1.We find, in agreement with the Trial Examiner, that the credibleevidence is insufficient to show that Respondent Ingalls discrimina-torily discharged Charging Party Ryan or that either Local 92 orLocal 600 caused, or attempted to cause, such discharge in violation ofthe Act.There being no credible evidence of discrimination, the Gen-eral Counsel has not sustained his burden of proof with respect tothis aspect of the case.Therefore, we need not consider the questionas to the admissibility of Erection Manager Freeman's testimony,which the Charging Party contendsis allhearsay, relating to hisinvestigation of the reason for Ryan's discharge and his knowledgetherefrom that the work for which Ryan had been hired had beencompleted.credibility except where,as is not the case here,the clear preponderance of all therelevant evidence convincesit that theresolutions were incorrect,we find,contrary tothe Charging Party's contention,no basis for disturbing the Trial Examiner's credibilityfindings.Standard Dry Wall Products,Inc,91 NLRB544, enfd. 188F 2d 362 (CA 3).However, in adopting the finding that the ChargingParty, Ryan,was not, for the mostpart, a credible witness, we do not adopt the epithets utilized by the Trial Examiner asembroidery upon such finding.The Charging Party, in itsbrief to theTrial Examiner,moved toreopen the record inorder to admit certain documentary evidence showing an adjudication that Ryan wasentitled to unemployment compensation during the period in which he worked,withoutpay, for hisbrother.TheTrial Examiner erroneouslyfailed torule on such motion.This omission,however, was not prejudicialinasmuch as theevidence in question would,at most, affect only one of the many bases utilized bythe TrialExaminer in finding thatRyan was not,for the most part,a credible witnessAccordingly,the motion is deniedherewith.2 In his Intermediate Report, the Trial Examiner notesthat "the hostility of theCharging Party toward Local 92 appearsto havebeenencouraged by his attorney"While the Trial Examiner may well have found the ChargingParty to behostile towardLocal 92 on the basis of his testimony as well as his demeanor,a pointupon which wefind it unnecessary to pass,thereis nothing in the record to indicatethat such hostility,if extant,was encouraged by hisattorneyThe Charging Party has fileda motion withthe Board to expunge from the Intermediate Report that portionwhichis quoted above aswell as several other comments of the same tenor.Inasmuch as these comments of theTrial Examiner are not prejudicialto the Charging Party's case, and inasmuch as it isnot the policy of the Board to expungematter from Intermediate Reports, theChargingParty'smotion is denied herewith. It isnot our policy, however, to condonesuch un-founded remarks,by a Trial Examiner, in an Intermediate ReportThe Trial Examiner,in his IntermediateReport, takes officialnotice"of the fact thatit is not unusual for constructionwork to stopbecauseof weatherconditions" and "of thefact that it is not unusual to terminate construction workerswithout priornotice andwithout reasons assigned " Judicial-or in this case,official-noticeis generallytaken ofthe existence of a fact for the purpose of negatingthe necessity for adducingproof on thepoint in question.9 Wigmore On Evidence,section 2565We do not believe thatofficialnotice should be taken of matter such as that quotedabove.We believe,on the contrary,that such a matter should be proven in each case,as it may wellbe an important factorin the ultimate decisionWe therefore find that the Trial Examiner erred, although notprejudicially,in the instant case, in taking official notice of these matters.We do not adopt the comments of the Trial Examiner with respect to the GeneralCounsel's actions and decision relevant to the issuance of a complaint in this case.Wefail to note the wisdom of such comments in view of the Trial Examiner's subsequentfinding of a violation. 586DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.We find further, in agreement with the Trial Examiner, thatRespondent Ingalls violated Section 8(a) (1) and (3) of the Act 3 byentering into and maintaining in effect a contract which, in essence,provided for the hiring of union members only.'3.The Trial Examiner found that Local Union No. 600, whichwas not signatory to the contract in question between Ingalls and theInternational Union, had not adopted the agreement and, therefore,was not responsible for the provisions therein.We do not agree. Thecontract contained the following language :3.The Employer shall have the right to send Journeymen, whoshall be members in good standing in the Association, into anyterritory where work is being performed or is to be performedstrictly in accordance with the general working rules of the As-sociation.All men sent to a locality from other jurisdictions shallreport to the local union representative before proceeding to work.Where additional men are required, they shall be secured byEmployer from the business agent of the local union in whosejurisdiction the work is being performed.This language clearly indicates, as the Trial Examiner found, thatclearance by the local union within whose jurisdiction a project fallsis required by the contract.Business Agent Alsup of Local UnionNo. 600, whom the Trial Examiner credits as a witness, testified that,while he hadn't seen the actual agreement between Ingalls and theInternational Union, he was "reasonably sure" that it existed.Thathe was familiar with the content of such agreements is illustrated bythe fact that when Alsup was requested to send a copy of the contractbetween Ingalls and the International Union to an agent of the Board,he submitted a document which delineates hiring practices identicalto those contained in the signed agreement.Alsup then testified thatit is his duty to see that such agreements executed by the InternationalUnion are enforced and to see that those paragraphs which relate to8 The fact that a new and lawful contract may now be in effect does not alter Re-spondent Ingalls' position with respect to its earlier violationof the Act.The 73, K.Ferguson Company,124 NLRB 544.In addition,no proof is necessary that the contracthad been enforced.N.L R B. v. Gottfried Baking Co , Inc, et al.,210 F. 2d 772, 780(C.A. 2).Accordingly, Respondent's motion todismissthe complaint on the ground thatthe issue is moot because of the new agreement and on the ground that the contract wasnever enforced is denied herewith.4We do not adopt the Trial Examiner's comments,wherein the Board's decisions hold-ing such contracts as the one in the instant case to beperse violations of the Act, arecharacterized as the Board's "doctrine of inevitable coercion "Nor do we adopt theTrial Examiner's comparison of the holdings in this line of ca'es with unrelated matter.In addition, we fall to note the necessity for such vacuities in connection with makingfindings of fact.The Trial Examiner,in the Intermediate Report, refers to the high earnings of Ryanunder the unlawful contract and remarks,". . .employees in other industries governedby lawful contracts would undoubtedly gladly submit to such coercion to obtain suchbenefits."we do not adopt this view. Rather, we adhere to the belief that the averageAmerican citizen does not wish,knowingly,to violate the laws of the United States inreturn for increased compensation,or for any other reason. THE INGALLS STEEL CONSTRUCTION COMPANY587hiring are carried out.Unlike the Trial Examiner, we believe thatAlsup's testimony in this regard is sufficient to warrant a finding thatLocal Union No. 600 adopts the agreements executed by the Inter-national Union as a matter of routine, and did so in the instant case;and we so find.We do not agree with the Trial Examiner's con-clusion that the related testimony of Alsup, that the contract wasnever enforced as written, negated his admission that the agreementhad been adopted. Indeed, it is clear that the contract between theInternational Union and Ingalls contemplated that the local union,in whose jurisdiction Ingalls' project was located, would implementand administer, among other things, the unlawful clearance and hiringprovisions contained therein.Accordingly, we find that Local UnionNo. 600 violated Section 8(b) (1) (A) and (2) of the Act by its adop-tion and consequent maintenance of an unlawful union-security con-tract.Having found that Respondent Ingalls executed and main-tained, and that Respondent Local Union No. 600 adopted andmaintained, an unlawful union-security contract, and because theremedy will not be altered by our so doing, we find it unnecessary todetermine whether an unlawful hiring practice existed, or whetherLocal Union No. 600 required, as a condition precedent to referralor clearance, the payment to the International Union or to itself ofdobies and/or working assessments by those employees whom it re-ferred to or cleared with Ingalls.THE REMEDYWe agree with the Trial Examiner's application of theBrown-Oldsremedy to Ingalls.'For like reasons,' we shall apply the same remedyto Local Union No. 600.Accordingly, we shall order RespondentIngalls and Respondent Local Union No. 600, jointly and severally, torefund to all employees of Respondent Ingalls at its MarathonSouthern Corporation project, Butler, Alabama, the initiation fees,dues, and other moneys paid by them to Local Union No. 600 and/orthe International Union pursuant to the unlawful agreement executedand maintained by Respondent Ingalls, and adopted and maintainedby Respondent Local Union No. 600. The liability of these Re-spondents for reimbursement shall include the period beginning 6months prior to the filing and service of the charges herein and shallextend to all such moneys thereafter collected'5We do not adopt the comments of the Trial Examiner in which he characterizes theBrown-Oldsremedy as a "meat-axe remedy" ;nor do we adopt his remarks with respect tocertain alleged inequities"inherent in applyingBrown-Olds."°Argo Steel Construction Company,122 NLRB 1077(and the portion quoted there-from by the Trial Examiner in the section of the Intermediate Report entitled "TheRemedy").7Inasmuch as the record shows that members of Local 92 were employed at theproject covered by Local 600'sunlawful contract,we shall provide in the Order thatLocal 92 be requested to post the notices required herein. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :A. Respondent The Ingalls Steel Construction Company, Birm-ingham, Alabama, its officers, agents, successors,and assigns,shall:1.Cease and desist from :(a)Maintaining, enforcing, or giving any effect to any agreement,understanding, or practice with International Association of Bridge,Structural and Ornamental Iron Workers, AFL-CIO, its LocalUnion No. 600, or any other labor organization, which gives exclusivecontrol over the employment of employees to a labor organization, orwhich requires membership in or referral from a labor organizationas a condition of employment.(b) In any other manner interfering with, restraining,or coercingits employees in the exercise of the rights guaranteed in Section 7 ofthe Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Jointly and severally with Respondent Local Union No. 600reimburse all employees employed at the Marathon Southern Corpo-ration project at Butler, Alabama, who have been unlawfully requiredto pay initiation fees, dues, and other moneys to International Associa-tion of Bridge, Structural and Ornamental Iron Workers, AFL-CIO,or its Local Union No. 600, pursuant to a contract maintained in effectwith the aforesaid International Union.Such reimbursement shallbe in the manner and to the extent set forth in the section of theDecision and Order entitled "The Remedy."(b)Post copies of the notice attached hereto marked "AppendixA" s at its place of business and at any project of Respondent Ingallsthat may now be in operation, or which may commence operationwithin 6 months from the date on which compliance with this Orderbegins, within the territorial jurisdiction of Local Union No. 600.Copies of said notice, to be furnished by the Regional Director for theFifteenth Region, shall, after being duly signed by RespondentIngalls' representative, be posted by Ingalls in conspicuous places,including those places where notices to employees are customarilyposted, immediately upon receipt thereof and maintained by it for atleast 60 consecutive days thereafter.Reasonable steps shall be takento see that said notices are not altered, defaced, or covered by othermaterial.8In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order " THE INGALLSSTEELCONSTRUCTION COMPANY589(c)Promptly upon the receipt of unsigned copies of said noticefrom the Regional Director, return to him signed copies of said noticefor posting, Respondent Local Union No. 92 being willing, at theoffice of said local union in conspicuous places, including those placeswhere notices to members are customarily posted.(d)Upon receipt of information from said Regional Director thatsaid Respondent Local 92 is unwilling to so post, mail to each of theemployees employed by Respondent Ingalls at the Marathon Southernproject at Butler, Alabama, who was covered by the contract foundunlawful herein during the material period, a signed copy of saidnotice at the address of each such employee shown as his last addresson the records of Ingalls.(e)File with the said Regional Director within 10 days from thedate of this Decision and Order, a report in writing setting forth indetail what steps have been taken to comply herewith.B. Respondent Local Union No. 600, its officers, representatives,and agents, shall :1.Cease and desist from :(a)Maintaining, enforcing, or giving any effect to any agreement,understanding, or practice with The Ingalls Steel Construction Com-pany, or any other employer over whom the Board would assertjurisdiction,which gives exclusive control over the employment ofemployees to it or to the International Union with which it is af-filiated or which requires membership in or referral from it or fromthe International Union with which it is affiliated as a condition ofemployment.(b) In any other manner, restraining, or coercing employees orapplicants for employment in the exercise of the rights guaranteed inSection 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Jointly and severally with Respondent Ingalls reimburse allemployees employed by Respondent Ingalls at the Marathon SouthernCorporation project, Butler, Alabama, who have been unlawfullyrequired to pay initiation fees, dues, and other moneys to Interna-tional Association of Bridge, Structural and Ornamental Iron Work-ers,AFL-CIO, or to its Local Union No. 600, pursuant to a contractmaintained in effect with the aforesaid Respondent Ingalls. Suchreimbursement shall be in the manner and to the extent set forth inthe section of the Decision and Order entitled "The Remedy."(b)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all dues, initiation fees,assess-ments, permit fees, "dobies," and other records necessary to computethe moneys illegally exacted from employees of Respondent Ingalls. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Post at its offices, in conspicuous places, including those placeswhere notices to members are customarily posted, copies of the noticeattached hereto marked "Appendix B." 9 Copies of said notice, to befurnished by the Regional Director for the Fifteenth Region, shall,after being duly signed by Respondent Local Union No. 600's repre-sentative, be posted by Local Union No. 600, immediately upon receiptthereof and maintained by it for at least 60 consecutive days there-after.Reasonable steps shall be taken to see that said notices arenot altered, defaced, or covered by other material.(d)Promptly upon the receipt of unsigned copies of said noticefrom the Regional Director, return to him signed copies of said noticefor posting, Respondent Local Union No. 92 being willing, at theoffice of said local union in conspicuous places, including those placeswhere notices to members are customarily posted.(e)Upon receipt of information from said Regional Director thatsaid Respondent Local 92 is unwilling to so post, mail to each of theemployees employed by Respondent Ingalls at the Marathon Southernproject at Butler, Alabama, who was covered by the contract foundunlawful herein during the material period, a signed copy of saidnotice at the address of each such employee shown as his last addresson the records of Ingalls.(f)File with the said Regional Director within 10 days from thedate of this Decision and Order, a report in writing setting forth indetail what steps have been taken to comply herewith.IT IS FURTHER ORDERED that all allegations of the complaint in CaseNo. 11-CA-1174 which allege violations of Section 8(a) (1) and (3)of the Act, except as specifically found herein, be dismissed.IT IS FURTHER ORDERED that all allegations of the complaint in CaseNo. 15-CB-249 which allege violations of Section 8(b) (1) (A) and(2) of the Act, except as specifically found herein, be dismissed.IT IS FURTHER ORDERED that the complaintinCaseNo.15-CB-251be dismissed in its entirety.9 See footnote8, Supra.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT maintain or give effect to any contract with Inter-national Association of Bridge, Structural and Ornamental IronWorkers, AFL-CIO, or any of its affiliated locals, which condi-tions employment upon membership in said union or its affiliated THE INGALLS STEEL CONSTRUCTION COMPANY591locals, or which requires referral of employees or applicants foremployment by said union or its affiliated locals.WE WILL NOT in any other manner interfere with, restrain, orcoerce employees or applicants for employment in the exercise ofthe rights guaranteed by Section 7 of the Act.WE WILL reimburse all our past and present employees whowere employed at the Marathon Southern Corporation project atButler, Alabama, who were unlawfully required to pay initiationfees, dues, assessments, or other moneys to International Associa-tion of Bridge, Structural and Ornamental Iron Workers, AFL-CIO or its affiliated Local Union No. 600, for all such initiationfees, dues, assessments, and other moneys.THE INGALLS STEEL CONSTRUCTION COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.APPENDIX BNOTICE TO ALL MEMBERS OF LOCAL UNION No. 600, INTERNATIONALASSOCIATION OF BRIDGE, STRUCTURAL AND ORNAMENTAL IRONWORKERS, AFL-CIOPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE WILL NOT maintain or give effect to any contract with TheIngalls Steel Construction Company, or any other employer overwhom the Board will assert jurisdiction, which gives exclusivecontrol over the employment of employees to us or to the Inter-nationalUnion of Bridge, Structural and Ornamental IronWorkers, AFL-CIO, or which requires membership in, or re-ferrals from us or from the International Union of Bridge,Structural and Ornamental Iron Workers, AFL-CIO, as a con-dition of employment.WE WILL NOT in any other manner interfere with, restrain, orcoerce employees or applicants for employment in the exercise ofthe rights guaranteed in Section 7 of the Act.WE WILL reimburse all employees of The Ingalls Steel Construc-tion Company at its Marathon Southern Corporation project atButler, Alabama, who were unlawfully required to pay initiationfees, dues, assessments, or other moneys to us or to International 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDAssociation of Bridge,Structural and Ornamental Iron Workers,AFL-CIO,for all such initiation fees, dues,assessments, andother moneys.LOCALUNION No. 600, INTERNATIONALASSOCIATION OF BRIDGE, STRUCTURAL ANDORNAMENTAL IRON WORKERS, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This noticemustremain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding,with the Respondents,The Ingalls Steel Construction Company,herein called Ingalls or the Company,Local Union No. 600,International Associa.tion of Bridge,Structural and Ornamental Iron Workers,AFL-CIO,herein calledLocal 600, and Local Union No. 92, International Association of Bridge, Structuraland Ornamental Iron Workers,herein called Local 92, and the General Counseland W. R. Ryan, the Charging Party, all represented, was heard before the dulydesignated Trial Examiner on June 23 and 24,in Birmingham,Alabama, uponthe amended complaints of the General Counsel and the several amended answersof the Respondents and upon an order consolidating the cases.The issues litigatedwere whether or not Respondent Ingalls violated Section 8(a)(1) and(3) of theAct by terminating the employment of W. R. Ryan on or about October 23, 1957; bymaintaining in effect and enforcing a collective-bargaining contract with Interna-tionalAssociation of Bridge, Structural and Ornamental Iron Workers,hereincalled the International or the Iron Workers,and/or Local 600; and by an oralunderstanding and/or agreement with Respondent Local 600; whether or not Local600 violated Section 8(b)(1)(A) and(2) of the Act by attempting to cause andcausing the Respondent Ingalls to terminate the employment of W. R.Ryan; bymaintaining,in effect and enforcing a collective-bargaining contract with Respond-ent Ingalls;and by giving effect to an oral understanding and/or agreement withRespondent Ingalls;whether or not Respondent Local 92 violated Section8(b)(1)(A)and (2)of the Act by acting together with Respondent Local 600 orby using Local 600 as its agent in attempting to cause and causing RespondentIngalls to terminate the employment of W. R. Ryan.At the conclusion of the hearing Respondent Ingalls moved to dismiss all allega-tions of the complaint which alleged violation of Section 8(a)(1) and(3) of thecomplaint with respect to the termination of Ryan;Respondent Local 600 moved todismiss all allegations of the complaint which alleged violation of Section 8(b)(1) (A) and(2) of the Act with respect to attempting to cause or causing thetermination of Ryan;and Respondent Local 92 moved to dismiss the complaint inCase No. 15-CB-251 in its entirety.The Trial Examiner reserved decision oneach of these motions for the purpose of making a study of the record.Thosemotions and all motions to dismiss allegations of the complaints are now disposedof in accordance with the findings of fact, conclusions of law, and recommendationsmade herein.The parties presented oral argument and briefs have been receivedfrom Respondent Ingalls, the General Counsel,and W.R. Ryan.'Upon the entire record and my observation of the witnesses,I hereby make thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF RESPONDENT INGALLSThe Ingalls Steel Construction Company is a Delaware corporation having itsprincipal place of business at Birmingham,Alabama. It is engaged in a general3The brief of Ryan Is in the form of a letter to the Trial Examiner in which he statesthat copies have been served on the other parties and requests the Trial Examiner toaccept it as a brief.It Is so received. THE INGALLS STEEL CONSTRUCTION COMPANY593steel construction business in Alabama and several other States.During the annualperiod preceding January 1, 1958, Ingalls received in excess of $50,000 for servicesperformed outside the State of Alabama and received in excess of $100,000 forservices performed within the State of Alabama for companies within the State ofAlabama which shipped goods or performed services outside the State of Alabamain excess of $50,000 annually.Ingalls concedes and I agree that it is engaged incommerce within the meaning of the Act.II.LABOR ORGANIZATIONSINVOLVEDItwas stipulated by the parties and I agree that Local 600 andLocal 92 are labororganizations within the meaning of Section2(5) of the Act.I take official noticeof the fact that International Association of Bridge,Structural and Ornamental IronWorkers, AFL-CIO,isa labor organization within the meaning of Section 2(5)of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The termination of RyanW. R. Ryan appeared on his own behalf. Before testifying he requested leavetowithdraw the charge filed by him in Case No.15-CA-1174.The request wasaccompanied by a letter from his personal attorney,C. V. Stelzenmuller,2and wasopposed by the General Counsel.Over the objection of Respondent Ingalls therequest was refused.Ryan was not a credible witness.His vindictiveness toward C. H. Green, businessrepresentative of Local 92, and derivatively toward Local 92, was apparent in hisdemeanor,his tone of voice, and his choice of language throughout the hearing.He was unable to free his testimony from conclusions and opinions based on hissuspicions of motives of representatives of Local 92, suspicions unconfirmed byproof.Apart from the manifest hostility which colored all of his testimony therecord herein reveals that he applied for and collected unemployment insurance for13weeks starting in November of 1957.His own testimony is that during thisperiod he worked,allegedly without pay, at his brother'swelding shop at Birming-ham and that he was also employed by American Brick Company on November13, 1957, and worked steadily for a period of about 2 months. Pursuant to a formalsettlement agreement in Cases Nos. 10-CA-3113, 10-CA-628, 629, and 682, Ryanreceived compensation for backpay lost through discrimination in the amount of$1,024.The backpay period in the settlement agreement ran from October 2 toDecember 31, 1957.Thus it appears that during periods of time which were eitherconcurrent or overlapped Ryan received unemployment compensation,receivedcompensation for lost backpay,worked at his brother'swelding shop and wasemployed by American Brick Company. This record reveals a talent for fraud anda desire for easy money which may well have motivated,in part, the charge filedin the instant case.The record also indicates that Ryan quit a job with AssociatedContractors at Childersburg,Alabama, on March 21, 1957,when a guard caught himstealing a caulking gun.3This record is sufficient to discredit Ryan but in com-pletely discrediting him except where his testimony is corroborated by other witnessesor independent evidence I have placed greater reliance on the personal hostilityshown throughout his testimony toward Green and Local 92 4Ryan testified that during the early part of October 1957 he was laid off byIngalls at a Birmingham project due to completion of work.He then went to thehall of Local 92 for referral to a job with Rust Engineering,another contractor onthe same project.On October 3 he saw Green,who was just returning from thehospital and was refused referralby Green.Anargument ensued in which Greentold him to"get the hell out of the office"and threatened to "stomp" him.Ryan'The letter was offered in evidence but the offer was refused and the letter placed inthe rejected exhibit fileStelzenmuller is the attorney who received it severe beating frompickets in theZeiglercase(R. L. Zeigler,Ive,123 NLRB 464),and the hostility of theCharging Party toward Local 92 appears to have been encoui aged by his attorney3The clear implication in the testimony that lie was stealing the gun is not denied byRyan.All that Ryan denied was that he was caught by a safety engineer;he admittedbeing caught by a guard.IThis hostility,which does not appear to have been reciprocated to an equal degree byGreen,originated apparently during a period when Ryan was trustee for Local 92 andGreen was its business representativeRyan stated that he "approved but resented"some of the expenditures made by Green during this period.554461-60-vol 126-39 594DECISIONSOF NATIONALLABOR RELATIONS BOARDadmitted he pulled a knife on Green but no blood was shedand no bruisesincurred.Such prior hostility as Ryan harbored toward Green was augmented by this encounterand led to thefilingof charges and the settlement agreement to which referencehas been made.On October 7 Ryan received a call from Field Superintendent Nicholas A. Griffenof Ingalls who had known Ryan from his work at the job from which he had justbeen terminated.Griffen asked Ryan if he would be interested in a job withIngallsat a Marathon Southern Corporation project at Butler, Alabama.When Ryanindicated that he would be interested Griffen contacted the Ingalls' office atBirming-ham and then informed Ryan he could go to work at Butler. According to Ryanhe was told by Griffen to report to C. B. Johnson, job steward for Local 600, at theButler jobsites.5Griffen, however, a credible witness, testified that he did not knowJohnson, did not know who was shop steward at the Butler job, and that he toldRyan to report to theIngalls' officethere.I credit Griffen and find that Ryan'stestimony that he was told to report to the job steward is a part of his obvious designto place upon the Respondent Locals responsibility for his subsequent terminationat Butler and to establish illegal hiring practices between Ingalls and Local 600.Ryan went to Butler and, together with another applicant, saw Johnson.He didnot have his union card with him but nevertheless was taken to theIngalls'timekeeperby Johnson and hired by the timekeeper.He worked for Ingalls until October 23,when he was terminated.Ryan's testimony is that he was told between 2 and 3p.m. on that day by W. C. Nolan, his pusher, that he was being laid off; that he wasgiven his paycheck by Ayres, the timekeeper; and that he saw Loghorn the jobsuperintendent, who wished him luck.He made no inquiry of any of them as tothe reason for his termination and none of them told him why he was being laidoffs Ryan did volunteer to Nolan the information that he thought he was beinglaid off because he had written a letter to theInternationalabout Green.Noevidence to support this conjecture was offered by Ryan, although his testimony isthat Nolan indicated that the reason for his layoff might be union difficulties.Al-though the General Counsel issued a subpena for Nolan it had not been served anddiligent efforts to locate him had been unsuccessful. Since there is no corrobora-tion of Ryan's testimony as to what he was told by Nolan and since such testimonywas hearsay as to Nolan it is not credited.Neither is the innuendo testimony ofRyan credited with respect to his conversation with Ayers at this time.All I creditin the testimony of Ryan is that he did not ask and was not told why he was termi-nated.On the other hand I credit the testimony by Business Representative Greenthat he had no conversation with any official of Local 600 regarding the terminationof Ryan; the testimonyof BusinessRepresentative S. A. Alsup of Local 600 that henever had any conversation with any representative of Local 92 regarding Ryan andAlsup's denial that Local 600 requested the termination of Ryan; the testimony ofJohnson, the job steward, that he did not requestIngalls to terminateRyan and thathe did not know why Ryan was terminated; and the testimony of Erection ManagerTheodore Freeman that he made an investigation of the termination of Ryan andthat Ryan was terminated because the hitensil bolting which Ryan was doing wascompleted and that another ironworkerand a compressoroperator were terminatedthat same day.Apart from Ryan's lack of probity asa witness,I would be reluctantto give more weight to the conjecture of one witness than to the sworn testimony offour witnesses with knowledge of the facts.There is no other testimonyrelatingto the termination of Ryan.The TrialExamineris thus confronted witha singular situationinwhich theGeneral Counsel hasissued complaintagainst a company and two labor organiza-tionswithout sufficient evidence to establisha prima faciecase insupport of thecharge.? It was my tentativeconclusionat the close of the testimony that there was5 Butler, Alabama, is Rithin the jurisdiction of Local 6000In his brief Ryan refers to the circumstance that he was terminated between 2 and3 p m as evidence of a discriminatory motiveHowever, he also testified that it was"raining sheets" at the time and I take official notice of the fact that it is not unusualfor construction work to stop because of weather conditionsI also take official noticeof the fact that it is not unusual to terminate construction workers without prior noticeand without reasons assignedRyan's testimony with respect to his prior layoff at theBirmingham project, as to which he made no claim of discrimination, was that he waslaid off at 2 p m7In justice to the Regional Director it should be noted that the record discloses thatthe charge herein, after full investigation, was dismissed by the Regional Director forinsufficient evidence.Upon appeal, and for reasons which are not disclosed, the Regionwas directed to issue complaintThe justification for expending the taxpayer's money THE INGALLS STEEL CONSTRUCTION COMPANY595no evidence that the termination of Ryan was discriminatory and that conclusion isfortified by study of the record. Is it apparent that Ryan suspects his terminationresulted from his enmity with Green 8 but, despite its ardent advocates, the conceptthat the suspicion of the accuser is sufficient to establish the guilt of the accused hasyet to find acceptance in Anglo-Saxon law. I find those allegations in the severalcomplaints which alleged that the respondent labor organizations attempted to causeor caused the Respondent Ingalls to discharge Ryan in violation of Section 8(a)(3),and that Respondent Ingalls discharged Ryan in violation of said section, withoutmerit.B. The collective bargaining agreementRespondent Ingalls stipulated that during the period between October 1957 andJanuary 1958, it was a party to a collective-bargaining contract with the Interna-tional which provided,inter alia.2.This agreement shall be effective in all places where work is being per-formed or is to be performed by the Employer-or by any person, firm orcorporation owned or financially controlled by the Employer, and covers allwork coming under the jurisdiction of the Association.3.The Employer shall have the right to send Journeymen, who shall bemembers in good standing in the Association, into any territory where work isbeing performed or is to be performed strictly in accordance with the generalworking rules of the Association.All men sent to a locality from other juris-dictions shall report to the local union representative before proceeding to work.Where additional men are required, they shall be secured by Employer fromthe business agent of the local union in whose jurisdiction the work is beingperformed.4.The Companyagreesto pay the scale of wages, work the schedule ofhours and conform to the conditions of employment in force and effect in thelocality in which the Company is performing or is to perform workTheCompany agrees also to employ only members in good standing in the Unionon work coming under its jurisdiction.This contract covered ironworkers employed at the Marathon project at Butler.The clauses cited exceed the limits permitted by the proviso to Section 8(a)(3).By maintaining this contract in effect during the stipulated period Respondent ranafoul of the Board's doctrine of inevitable coercion.That doctrine, like the doctrineof original sin, is a seemingly harsh one but, unlike original sin, it has no exceptions.Briefly, the doctrine holds that when an employer and a labor organization enter intoa contract which provides for the hiring of union members only, the employer is inviolation of Section 8(a)(3) and (1) and the labor organizationis inviolation ofSection 8(b)(1)(A) and (2).No proof is required that the contract has beenenforced or that discrimination has in fact occurred.The contention of the Re-spondent that such proof is required has been answered by the Board in theHonoluluStar-Bulletincase,9where it stated:The Respondent and the Union take the position that thereisnoevidencein the record which indicates that the Respondent has interpreted or appliedthe contract in a manner which violates the Act. In support of this contentionthey point out that for a period of 8 years five nonunion men have beenemployed by the Respondent and that during the year preceding the hearingForeman Larson had hired four nonunion men.However, the General Counselhas alleged that the provisions of the contract areper seviolations of the Act.We must therefore base our conclusions entirely on the language of thoseprovisions.Having found that the terms themselves provide a greater degreeof union security than is permitted by the Act, they are unlawful,notwith-standing the fact that they may not have been applied or enforced in everyinstance.[Emphasis supplied.]and putting Respondents to the expense of litigation is at least obscure. It should alsobe noted that the action which formed the grounds of the charge took place in October1957, and the hearing was held in June of 1959This almost inexplicable delay inprosecutionpresents trial problems quite apart from the deficiency in proofThe casewas, however, presented by the counsel for the General Counsel with professional skilland diligence worthy of a better cause.8Ryan's own testimony is that at the time of the hearing he was employed on a job towhich he had been referred by Local 92Honolulu Star-Bulletin,123 NLRB 395. 596DECISIONSOF NATIONALLABOR RELATIONS BOARDWith due allowance for the special conditions found in theHonolulucase (theshortage of qualified umonmen) I take that decision to hold unequivocally that theexecution and maintenance of an unlawful union-security contract is a violationindependent of any evidence of enforcement in practice. I therefore find thatRespondent Ingalls violated Section 8(a)(3) and (1) by maintaining in effect theaforesaid contract during the stipulated period 10C. Enforcement of the contract and the hiring practiceLocal 600 was not a party to the contract found unlawful herein, and is not,therefore, guilty of a violationper se.The complaint against Local 600 in CaseNo. 15-CB-249 alleges that Local 600 maintained, enforced, and gave effect tothe clauses of the contract found unlawful and that Local 600 had an oral under-standing or agreement with Ingalls whereby Ingalls delegated exclusive controlover hiring of ironworkers at Butler to Local 600 and agreed to hire only membersin good standing with Local 600.The allegations with regard to maintaining andenforcing the contract -and with regard to a hiring practice or arrangement will beconsidered separately.Local 600 is not mentioned in the contract.The contract does, however, employlanguage in paragraph 3 which clearly indicates that clearance by the local unionwithin whose jurisdiction a project falls is required by the contract.The questionpresented is whether or not there is sufficient evidence of participation in the un-lawful requirements of the contract by Local 600 to establish its guilt either byadoption or by engaging in joint enforcement of the contract. I do not find that thelanguage alone is sufficient to make Local 600 a participant in the enforcement ofthe contract, absent evidence of ratification or adoption in practice.The testimony of Business Agent Alsup on this issue is controlling.Alsup wasa credible witness who testified freely and without making any effort,to withhold orshade facts which might damage the position of Local 600.Although he stated thathe had not seen the contract between Ingalls and the International until the timeof the hearing he did assume that such a contract existed and that it was his duty tosee that it was enforced.But he also testified, and this I find to be the crucial point,that the contract was never enforced as written.He stated that it was the practicefor thosemembersof the Iron Workers who were hired at the Marathon projectto clear with Johnson, the job steward and Alsup's representative.The proviso toSection 8(b)(1) (A) specifically permits a union to prescribe its own rules withrespect to acquisition and retention of membership.Either the proviso is meaning-less and intended to be ignored or it permits a union to require its members toclearwith job stewards. It does not, of course, permit a union to penalize itsmembers for failure,to observe rules by attempting to cause or causing an employerto discriminate against a recalcitrant member.liAlsup further testified that it wasthe obligation of the Union to furnish ironworkers whether or not they were membersof the Union.There is nothing in this record to indicate that the Local 600 wasin default of this obligation.There is nothing in this record to indicate that theUnion ever refused clearance to any member or nonmember, or that it ever requestedthe employer to limit his selection of ironworkers to members of the Union.Thereis,as has been seen, affirmative evidence that Ingalls felt free to send men to Butlerwithout clearance and that the union steward assisted in getting Ryan employmentwithout proof that he was a union member.Crediting Alsup as I do I cannotsustain the General Counsel's contention without accepting that portion of Alsup'stestimony which furthers the General Counsel's case and rejecting it where it doesnot.Agreeable as such a standard of credibility might be to the General CounselI cannot adopt it. I therefore find insufficient evidence to establish that Local 600adopted or enforced the unlawful provisions of the contract, to which it was not10The contention of the Respondent that the general savings clause protects the un-lawful provisions of the contract I find to be without merit. SeeArgo Steel ConstructionCompany.122 NLRB 1077 and cases cited, footnote 7.11 SeeNLRB v Local3,Bloomingdale,District 65, etc,210 F 2d 285 (C A 2),denying enforcement to 107 NLRB 191, where the court said, "The proviso to § 8(b) (1) (A)of that Act, 29 US Code § 158(b) (1) (A), is a clear indication that Congress did notintend the Board's policing of union unfair labor practices to encompass general super-vision of intraunion administration "See alsoN L R.B. v. Brotherhood of Painters, etc(Spoon TileCo.),242 F. 2d 477 (C.A. 10), where the court stated, "Although the unionmay prescribe reasonablerules formembership and its retentionthe Act prohibits theenforcement of such rules by the use of employment as a tool of discriminationas here"(Emphasis supplied l THE INGALLS STEEL CONSTRUCTION COMPANY597a party, so as to make it equally responsible with the contracting parties for thoseprovisions.Turning to the allegations that Ingalls delegated exclusive hiring authority toLocal 600 and had an oral understanding that only union members would be hired,there is a similar failure of proof. In fact the testimony of the star witness forthe General Counsel, Ryan,discredited though it has been,isproof that no suchdelegation or practice existed.According to his own testimony Ryan was offered hisjob at Butler by Field Superintendent Griffen without any reference to his membershipin the Union, without referral from any union,and with some knowledge by Griffenthat Ryan was not in good standing.Nevertheless,he was directed to go to Butlerwith the assurance that he would be put to work and "get employment without anydifficulty from any union."InsteadOf reporting to Ingalls as he was told to do,Ryan reported to Steward Johnson who took him to the Ingalls' timekeeper andthetimekeeper hired him.He was put to work without proof of membership and againit is his own testimony that he voluntarily got on a line to pay dobies and assessmentsand that he was not requested to make the payments by anyone.One other witness was produced by the General Counsel in his effort to establishan unlawful hiring arrangement.This was A.C. Bonner, a former officer andbusiness representative of Local 92, and a credible witness.Bonner heard thatwork was available for ironworkers at Butler and drove to the jobsite.He made noeffort to contact any representative of Ingalls but did contact Johnson.Again itshould be noted that Bonner was following the customary practice of union mem-bers, which was to contact the job steward.(A sound reason for this practice wasthat the job steward would ordinarily know which of the contractors at the jobsitewere looking for men and also the skills and crafts which a particular contractorrequired.)Johnson's suggestion was to go to Mobile and clear with Alsup,and thissuggestion was followed by Bonner.Bonner made no effort to obtain employmentby direct appeal to any employer.Bonner was"cleared"by Alsup despite the factthat he, too, did not have his union book with him, he received a "referral" cardfrom Alsup, returned to Butler and was hired by Ingalls.Again, as in the case of Ryan, all action relating to clearance is shown to havebeen voluntary on Bonner's part.Bonner,as a union member and past officer ofLocal 92 followed the practice of union members and conformed to union rules,rules which the Union may lawfully prescribe.This is far from establishing thatsuch a procedure was required to obtain employment with Ingalls and the hiringof Ryan is proof that Ingalls did not require such conformity.The General Counselapparently contends that voluntary compliance with Union rules by union membersis evidence that compliance with such rules is compulsory as to members and non-members alike.To state the proposition is to make manifest its absurdity.On the record herein I find no evidence that the Respondent Ingalls made anydelegation of exclusive authority to hire to Local 600 and I find, to the contrary,evidence that Ingalls in practice reserved the right to hire without clearanceNordo I find any arrangement,understanding,or practice whereby Ingalls agreed tohire only union membe sin good standing.There is no evidence that Ingalls refusedto hire any nonunion ironworker or that any applicant for employment was toldby any representative of Ingalls to clear with any union.While the evidence requiredto establish that a labor organization and an employer have engaged in an unlawfulhiring practice,particularly in the construction industry,may be largely inferentialitmust be more than spectral.12IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCECertain of the activities of the Respondent Ingalls set forth in section III, above,occurring in connection with the operations of said Respondent set forth in section I,12The courts are not, however,wholly in agreement with the Board as to the extentreliancemay he placed inferenceInN L R.B v. Turner Construction Company, et al,227 F. 2d 498(C A 6), setting aside 110 NLRB 1860,the court suggested limitation bystating, "It is, of course, the function of the Board to draw inferences but they must hebased on evidence and they must be reasonable"InDel D Webb Construction Com-pany v N.L R B,196 F 2d 841 (CA.8), the court, denying enforcement to 95 NLRB 75,stated,"The Board,in absence of any direct testimony has resorted to a consideration ofcircumstances which it alleges support an inference that the Company bound itself toemploy onlyunion members from the union hall " This inference the court rejected,stating,"Direct testimony refutes the Board's findingThe evidence relied on to supportthe finding consists of suspicious,unfounded conclusions and surmises,and inferences "See alsoN L R 13 v Brotherhood of Painters, etc (Spoon TileCo),242 F 2d 477(CA 10), modifying 114 NLRB 1171. 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDabove, have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow thereof.V. THE REMEDYInArgo Steel13 the Board, in applying theBrown-Olds14 remedy, used languagewhich indicated its patience with employers and unions who continued to imposeunlawful conditions of employment in their bargaining contracts was exhausted. Itstated:The General Counsel has requested the application of theBrown-Oldsremedyto expunge the effect of the illegal closed-shop conditions of employment. Itisnow more than 10 years since Congress enacted a staute outlawing certainunion security provisions, particularly the closed shop.Notwithstanding thestatutory prohibition, the Respondents as late as 1956 entered into a contractwhich incorporates working rules of the union which have the plain effect ofretaining unlawful closed shop conditions of employment.This is not a meretechnical oversight to the making of an otherwise lawful union security con-tract.Rather it seems to reflect a policy of deliberately ignoring and floutingthe statutory prohibition.These words are equally pertinent to the contract between Ingalls and the Interna-tional in the instant case.The parties have deliberately violated the statute andthere is no defense which they may assert. Further, the Board has appliedBrown-Oldswhere there was no proof that the contract was enforced and in theabsence of any charge against the labor organization which was a party to the con-tract.Full liability was imposed in that case(Honolulu Star-Bulletin, supra)uponthe respondent employer.Again, disregarding the equitable considerations pointedout by the Trial Examiner, the Board, inMorrison-Knudsen Company, Inc.,15appliedthe remedy to those employers who contested the charges despite the fact that otherRespondents were relieved of such liability in settlement proceedings. It is myconclusion that any Respondent who is found to have entered into and maintainedin effect an unlawful union-security contract (except where the contract is unlawfulsolely because of a failure to comply with the filing requirements) exposes itself tofull liability.Brown-Oldsisa meat-axe remedy applied in meat-axe fashion,isadopted by the Board as a last resort in its efforts, previously unavailing, to removeunlawful contracts from sphere of collective bargaining.Since the parties couldhave removed themselves from the impact ofBrown-Oldsby simple compliance withthe statute and the Board'sMountain-Pacific 17decision, there can be little sympathywith their plight at this late date.Having said this, it may be pointed out that inequities are inherent in applyingBrown-Olds.One of these is that it is left to the charging party to determinewhether all or only one or more of equally guilty contracting parties will be heldliable for reimbursement. In the instant case no charge was filed against theInternational and yet it is apparent that the International drafted and proposed thecontract found unlawful. Instead of being jointly and severally liable with theproponent of the discrimination the Respondent will bear liability alone.Yet themoneys unlawfully collected under the doctrine of inevitable coercion were neverreceived by Respondent even as a transmitter, there being no checkoff, and the sumsthe Respondent will be required to reimburse will remain in the possession of theInternational and its locals.This anomalous result does not stem from any policyof the General Counsel, the person given authority by the Act to prosecute com-plaints, or of the Board, but from the whim of the Charging Party. (An irony ofthe instant case is that the Charging Party had no quarrel with Ingalls and soughtto withdraw his charge against Ingalls but was seeking retribution against the localunions.)Neither the General Counsel nor the Board has any control over the13 Argo Steel Construction Company,122 NLRB 107714United Association of Journeymen & Apprentices of Plumbing and Pipe Fitting In-dustry (J S Brown-E F Olds Plumbing & Heating Contractors),115 NLRB 594,597-G02ss 123 NLRB 132ieBut seeInternational Union of Operating Engineers, LittleRockLocal382-382A,AFL-CIO (Armco Drainage & Metal Products, Inc ),123 NLRB 1833, where MembersJenkins and Fanning indicated that in very special situations they would not applyBrown-Olds.The decision indicates the majority would make no exceptions11Mountain Pacific Chapter of Associated General Contractors, Inc., et al,119NLRB 883 TAE INGALLS STEEL CONSTRUCTION COMPANY599selection of the Respondents against whom the remedy will be directed; that controlisvested exclusively in private parties and may be used by them for purposesentirely foreign to the effectuation of the policies of the Act.18A second inequity exists since respondent employers and respondent labor organi-zations are in entirely different positions in meeting the financial burden of reim-bursement.It is the labor organizations who have received the money and theyare asked to disgorge only what they have unlawfully collected.The employer, onthe other hand, has received none of the moneys and has had no control overfixing the amount of dues, assessments, etc., collected and received.Apart fromthis, a labor organization has the power to levy special assessments to restore itsfinancial status after complying with reimbursement or, in the alternative, it is notbeyond the realm of possibility thatunionmembers who have received the benefitsof the bargaining contract may gladly waive their right to reimbursement. 19Thefirst of these reliefs from the burden of reimbursement is not available at allto employers and the second offers slight hope of substantial response to such arequest by an employer.Because the cited decisions indicate that no discretion may be exercised in situa-tions which the Board feels call for the application ofBrown-Olds,itwill be recom-mended that Ingalls reimburse all employees employed by it at the MarathonSouthern project at Butler, Alabama, who were covered by the contract found un-lawful herein for all dues, assessments, dobies, and other moneys paid to theInternationalAssociation of Bridge, Structural and Ornamental Iron Workers,AFL-CIO, and to its affiliated Local Union No. 600 during the period when saidcontract was in effect.Ingallswill not,of course, be required to reimburse itsemployees for any such moneys paid prior to a period beginning 6 months beforethe filingof the charge.Neither willIngallsbe required to reimburse for anysuch moneys paid during the period between the dismissal of the charge and issu-anceof complaint, assuming said contract was in effect during such period 20There remains the matter of posting of proper notices to employees.The recordshows that Ingalls completed work at Butler in January 1958.Posting at the jobsitewould therefore be a nullity.Ingallswill, however, be required to post notices inthe form attached hereto marked "Appendix" at its office and place of business atBirmingham, Alabama. Since such posting alone is unlikely to give notice toemployees who were employed at Butler, Ingalls will further be required to postsuch notices at the union halls of Locals 600 and 92 at Mobile and Birmingham,respectively, thoselocalsbeingwilling.In the event and only in the event that saidlocalsor either of them are unwilling then Ingalls will be required to mail a copyof each notice to each of its employees employed at Butler covered by the contractfound unlawful herein.Such mailing shall be to the address of each employeeshown as hislast address on the records of Ingalls.Upon the basis of the above findings of fact and upon the entire record in thiscase,Imake the following:CONCLUSIONS OF LAW1.Respondent Ingalls is an employer within the meaning of Section 2(2) of theAct and is engaged in commerce within the meaning of Section 2(6) and (7) ofthe Act.2Respondent Local Union No. 600 and Local Union No.92 affiliated with theInternationalAssociation of Bridge,Structural and Ornamental IronWorkers,AFL-CIO,are labor organizations within the meaning of Section 2(5) of the Act.3.By maintaining in effect a contract which conditions employment upon mem-bership in and referral by International Association of Bridge,Structural and Orna-mental Iron Workers,AFL-CIO,and its local unions the Respondent Ingalls hasengaged in unfair labor practices within the meaning of Section 8(a) (1) and (3)of the Act.ivAs this case establishes, there need not be any merit to the charge itself but theCharging Party may rely on the investigation to establish the existence of an unlawfulcontract and a consequent windfall19General Counsel's Exhibit No. 11 Indicates that wages received by Ryan for the lastweek of his employment at Butler were in the amount of $204 75While these wageswere received pursuant to a contract which the Board finds inevitably coerces employees,employees in other industries governed by lawful contracts would undoubtedly gladlysubmit to such coercion to obtain such benefits.soThe stipulated period during which the contract was in effect expired In January1958.There Is, however, nothing in the record apart from the stipulation to establishthat the contract either terminated at that time or was replaced by a lawful contract. 600DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.RespondentsLocal Union No.600 andLocal Union No. 92have engaged inno unfairlaborpractices.5.The aforesaidunfairlaborpractices of Respondent Ingalls areunfair laborpractices within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]The Times Herald Printing Company d/b/a The Dallas TimesHerald'andAmerican Newspaper Guild,AFL-CIO, CLC,Petitioner.Case No. 16-RC-2611.February 11, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Charles H. Steere, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting conunerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.Appropriate unit:The Petitioner seeks to represent all the Employer's news andeditorial department employees.Contrary to the Employer, the Peti-tioner would exclude eight desk heads and the head of the Washing-ton news bureau and his staff. It would also exclude the editorialpage editor and six correspondents but would include two studentcorrespondents.The Employer takes no position on the editorialpage editor and contends that the six correspondents and the two stu-dents should be treated alike. It would include them all. The partiesstipulated to exclude the managing and executive editors.The eight desk heads the Petitioner would exclude are the assistantto the managing editor, the news, city, telegraph, women's, executivesports, business, and amusements editors.The Employer's news de-partment is divided into two main sections-general news and special-ized news.The assistant to the managing editor is in charge of gen-eral news and the news editor heads up the specialized news desks.IThe name of the Employer appears as amended at the hearing126 NLRB No. 68.